Per Curiam.
The decree of the prerogative court, affirming the decree, of the orphans court of Essex county, admitting to probate the *258last will and testament and codicil thereto of William Runkle, deceased, in the form therein expressed and adjudged, is in all things affirmed, for the reasons given in the opinion of Judge Martin, filed in the orphans court of Essex county.
This is the case which is designated in the record as admitting to probate the first and second pages in one-half sheet of legal cap paper, as part of the will and codicil.
For affirmance — The Chief-Justice, Gaerison, Swayze, Parker, Bergen, Minturn, Kalisch, Black, White, Terhune, Heppeni-ieimer, Williams, Taylor, Gardner — 14.
For reversal — Hone.